In an action upon an alleged contract of employment for the period of one year, judgment in favor of plaintiff and against the defendant, entered upon a yerdict of a jury, reversed on the law and the facts, with costs,__ and the com*1120plaint dismissed on the law, with costs. The terms of the contract by which the plaintiff was employed provided that the employment was terminable at any time at the option of the employer. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur. [See 278 App. Div. 577.]